UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2008 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 333-123176 Marani Brands, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 20-2008579 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 13152 Raymer Street, Suite 1A
